Name: Regulation (EEC) No 1273/72 of the Commission of 20 June 1972 on claims for reimbursement of aids granted by Member States to producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 569 21.6.72 Official Journal of the European Communities No L 141/9 REGULATION (EEC) No 1273/72 OF THE COMMISSION of 20 June 1972 on claims for reimbursement of aids granted by Member States to producers' organizations in the fishing industry on which the claims for reimbursement are submitted ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee : HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organization of the market in fishery products, as amended by Regulation (EEC) No 2727/712 ; Having regard to Council Regulation (EEC) No 171/713 of 26 January 1971 on granting and reimbursing aids granted by Member States to producers ' organizations in the fishing industry, and in particular Article 8 (3 ) thereof; Whereas claims for reimbursement of aids granted by Member States to producers ' organizations in the fishing industry, up to 50% of the amount of which may be reimbursed by the Guidance Section of the EAGGF, must contain certain information, which must be given in an identical form by all Member States to make it easier to verify whether such claims conform to the provisions of Regulation (EEC) No 2142/70 and those of Regulation (EEC) No 171/71 , and to take a decision on them; Whereas, in order to allow effective supervision of claims for reimbursement, the Member States must make the supporting documents on the basis of which the aids were calculated available to .the Commission for a period of two years from the date 1 . The information set out in Annex I to this Regulation shall be supplied in respect of each producers ' organization to enable the Commission to take a decision on the first reimbursement of aids granted to these organizations. 2 . Claims for reimbursement drawn up by the Member States in accordance with the provisions of Article 8 ( 1 ) of Regulation (EEC) No 171/71 must be submitted in the form of the tables set out in Annex II to this Regulation. Article 2 The Member States shall make available to the Commission for a period of two years from the date on which claims for reimbursement are submitted the supporting documents or certified copies in its possession on the basis of which the aids provided for in Article 6 ( 1 ) of Regulation (EEC) No 2142/70 were calculated . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1972. For the Commission The President S. L. MANSHOLT 1 OJ No L 236, 27.10.1970, p. 5 . 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No L 23 , 29.1.1971 , p . 13 . 570 Official Journal of the European Communities ANNEX 1 Information supplied by Member States in respect of producers' organizations in the fishing industry within the meaning of Article 5 of Regulation (EEC) No 2142/70 Member State :  Serial number1 :  Producers' organization (name and address)  Date of formation :  It is hereby confirmed that the date of recognition referred to in Article 1 of Regulation (EEC No 171/71 is 1 . How does the producers' organization intend to ensure that fishing is carried out along rational lines and that conditions for the sale of produce are improved ? 2 . How is the requirement to dispose of the total output of the products by reason of which the producers have become members of the organization in question provided fpr in the statute and applied in practice ? 3 . Where appropriate : what are the products and the quantities which member producers are authorized by the producers' organization to market themselves ? 4 . What rules of production are applied by the producers' organization? 5 . What marketing rules are applied by the producers' organization ? l Continuous numbering from one year to the next. Official Journal of the European Communities 571 ANNEX 11 A A. Claim for reimbursement Member State : Serial Nol Producers 'Organization Amount of aid granted in accordance with Article 6 (1) of Regulation (EEC) No 2142/70 Amount to be reimbursed Aids relating to the first year followfing the date of recognition: Aids relating to the second year following the date of recognition: O Aids relating to the third year following the date of recognition : Total : 1 Continuous numbering corresponding to that of Annex I. 572 Official Journal of the European Communities ANNEX 11 B Tables concerning aids granted to producers' organizations Member State : Documents to be submitted each year in respect of each producers ' organization Serial No1 : Producers ' organization (name and address ): Date of formation : Date of recognition referred to in Article 1 of Regulation (EEC) No 171/71 : Date on which aid was granted : AID GRANTED FOR THE YEAR FOLLOWING THE DATE ON WHICH THE PRODUCERS' ORGANIZATION WAS RECOGNIZED B 1 . Factors used in calculating the aid Number of members in accordance with Article 2 of Regulation (EEC) No 171/71 Products Marketed production calculated in accordance with Article 4 of Regulation (EEC) No 171/71 Production price calculated in accordance with Article 5 of Regulation (EEC) No 171/71 Average value calculated in accordance with Article 3 of Regulation (EEC) No 171/71 Description of products CCT subheading No . 19 · · 19 . . . 19 . . . Average over the 3 years 19 . . . 19 . . . 19 . . . Average over the 3 years It is confirmed that : (a ) the above-named organization fulfils the conditions listed in Annex I to this Regulation ; (b) the average value of marketed production is calculated in accordance with the provisions of Regulations (EEC) No 171/71 ; (c) When the aid granted to the associations of producers' organizations referred to in Article 5 ( 1 ) of Regulation (EEC) No 2142/70 was calculated, production marketed by the producers' organizations which has already benefited from, identical aids in pursuance of the provisions of Regulation (EEC) No 2142/70 was not taken into account. l Continuous numbering corresponding to that of Annex II A. B 2. Calculation of the aid . Average value of marketed production calculated in accordance with Article 3 of Regulation (EEC) No 171/71 Administrative expenses as defined in Article 6 of Regulation (EEC) No 2142/70 Aid granted under Article 6 (1 ) of Regulation (EEC) No 2142/70 Remarks It is hereby confirmed that the administrative expenses referred to in Article 6 ( 1 ) of Regulation (EEC) No 2142/70 have been determined in accordance with the provisions of Regulation (EEC) No 457/721 and approved by the competent authorities of the Member States . 1 OJ No L 54 , 3.3.1972, p . 31 .